FILED
                             NOT FOR PUBLICATION                            OCT 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TADARYL WILLIAMS,                                No. 09-16982

               Plaintiff - Appellant,            D.C. No. 3:08-cv-00112-ECR-
                                                 VPC
  v.

H. SKOLNICK; et al.,                             MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Edward C. Reed, Jr., District Judge, Presiding

                           Submitted September 22, 2010 **

Before:        WALLACE, HAWKINS and THOMAS, Circuit Judges.

       The district court properly dismissed Tadaryl Williams’s (“Williams”)

claims stemming from a disciplinary proceeding that resulted in the loss of 103

days of good-time credit because Williams did not allege that the punishment had

been invalidated. See Edwards v. Balisok, 520 U.S. 641, 646-48 (1997) (barring

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
section 1983 claim for damages that implicated the invalidity of the revocation of

good-time credits). Contrary to Williams’s contentions, the expiration of his

applicable sentence does not provide him with an exception to the favorable

termination rule. See Guerrero v. Gates, 442 F.3d 697, 704-05 (9th Cir. 2006).

      The district court did not abuse its discretion by denying Williams’s motion

to compel discovery where his motion was filed prematurely. See Hallett v.

Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (setting forth standard of review and

noting that the trial court’s broad decision to deny discovery “will not be disturbed

except upon the clearest showing that [the] denial of discovery result[ed] in actual

and substantial prejudice to the complaining litigant”) (citation and internal

quotation marks omitted).

      The district court did not abuse its discretion by denying Williams’s requests

for appointment of counsel because Williams did not demonstrate that exceptional

circumstances existed. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991)

(setting forth standard of review and “exceptional circumstances” requirement).

      We deny Williams’s request for an en banc hearing. See Fed. R. App. P. 35.

      AFFIRMED.




                                           2                                     09-16982